Citation Nr: 9921493	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-00 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) for callus of the right 
first metatarsal head.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1978 to March 
1980. 

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO) which, among other things, granted service 
connection for callus of the right first metatarsal head and 
assigned a 10 percent evaluation.  The veteran subsequently 
perfected an administrative appeal, which challenged the 
assignment of the 10 percent rating.  

In subsequent correspondence received from the veteran, he 
alleged that his service-connected right foot disability had 
limited his employment opportunities because he was unable to 
accept a job that required him to stand.  The Board construed 
this assertion as raising the issue of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  In May 1998, the Board 
entered a final decision that granted a 20 percent evaluation for 
callus of the right first metatarsal head.  38 U.S.C.A. §§ 
7103(a), 7104(a); see also 61 Fed. Reg. 66749 (1996) (VA O.G.C. 
Prec. Op. 6-96 (Aug. 16, 1996), holding that the Board is not 
precluded from issuing a final decision on the issue of an 
increased schedular rating, although the extraschedular issue has 
been raised in connection with the claim for increase).  The 
Board also remanded the appeal to the RO for consideration of the 
issue of entitlement to an extraschedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1), for callus of the 
right first metatarsal head.  See 61 Fed. Reg. 66749 (1996) 
(requiring that the Board remand the issue of entitlement to an 
extraschedular rating when further action by the RO is 
necessary); 38 C.F.R. § 20.1100 (The Board's remand of an 
issue/claim is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits as to that 
issue/claim).  In September 1998, the Board remanded this claim 
for due process considerations.  The claim has returned to the 
Board for adjudication. 

Accordingly, the Board's appellate review will be limited to the 
issue listed on the title page of this decision.  

The Board notes that effective March 1, 1999, the United States 
Court of Veterans Appeals changed its name to the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court").


REMAND

As noted above, the Board remanded this claim in May and 
September 1998 for consideration of the issue of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) for 
callus of the right first metatarsal head.  In the May 1998 
remand, the Board requested that the RO permit the veteran the 
opportunity to submit records to support his claim.  Pursuant to 
the Board's instructions, the RO, in a letter dated May 21, 1998, 
requested that the veteran provide medical or employment records 
to support his claim that his service-connected right foot 
condition had affected his employment.  The veteran was 
instructed to complete and return the enclosed VA Forms 21- 4142 
(Authorization for Release of Information) if he were unable to 
obtain the records.  The veteran was further informed that if 
either the authorizations or the requested evidence was not 
received by July 27, 1998, his claim would be decided based on 
the evidence already of record.  

The record reflects that the RO, in a rating action dated May 27, 
1998, denied an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) on the ground that the evidence did not show a marked 
interference with employment or frequent medical care due to the 
service-connected condition.  As the veteran's claim was denied 
prior to July 27, 1998, the Board concluded that due process 
considerations required that he be given another opportunity to 
provide the requested evidence or authorizations and remanded the 
issue of an extraschedular evaluation to the RO.  

On review of the claim following the September 1998 remand, the 
Board finds that the RO has not completed the requested 
development actions.  Stegall v. West, 11 Vet. App. 268 (1998) 
(holding that the RO must comply with all instructions in a Board 
remand before decision can be reached).  Specifically, the claims 
file bears no correspondence to the veteran requesting that he 
submit medical or employment records to support his claim that 
his right foot condition had affected his employment nor is there 
any documentation by the RO that the veteran failed to do so.  
The Board emphasizes that the RO was to readjudicate the issue of 
entitlement to an extraschedular rating.  Further, the claims 
file does not bear a rating document to reflect such 
consideration.  The claims folder on appeal does bear reference 
to a "TEMP FOLDER."  The Board has considered whether the above 
documents are in such folder at the RO, thus, not available for 
the Board's consideration.  

Based on the foregoing and pursuant to 38 C.F.R. § 19.9 (1998), 
the Board determines that further development of the evidence is 
essential for a proper appellate decision.  Therefore, the Board 
remands the matter to the RO for the following actions:

1. If there is a temporary folder that 
includes the completed development 
requested by the Board in the September 
1998 remand, those records should be 
expedited to the Board for consideration 
in this appeal.  

2. In the alternative, if the requested 
development has not been completed, the 
RO is to send the veteran a letter 
requesting that he provide medical or 
employment records to support his claim 
that his service-connected right foot 
condition has affected his employment.  
(Note: The RO must notify the veteran 
that he is ultimately responsible for 
furnishing records to support his claim 
that his service-connected right foot 
condition affects his employment.  
Spurgeon v. Brown, 10 Vet. App. 194, 197 
(1997)).  The RO should assist the 
veteran, as necessary, in obtaining the 
identified records by obtaining the 
appropriate authorizations.  A 
reasonable period of time for a 
response should be afforded.  
Failures to respond or negative replies 
should be noted in writing and associated 
with the claims folder. 

3. The Board is obligated by law to ensure 
that the RO complies with its directives, 
as well as those of the Court.  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

4. Thereafter, the RO should readjudicate 
the veteran's claim.  If the criteria for 
an extraschedular rating are met, the 
claim should be referred to the 
Undersecretary for Benefits or the 
Director of the Compensation and Pension 
Service for appropriate action. 

5. If any benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case, which reflects RO consideration of 
all additional evidence, and the 
opportunity to respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due process 
of law.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).


 

